United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Green et al.				:
Application No. 15/095,889			:		Decision 
Filing Date: April 11, 2016			:				
Attorney Docket No. 000118-0002-305	:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On January 27, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal, a Pre-Appeal Brief Request for Review, and a payment for an extension of time were timely filed on July 27, 2021.

The Office issued a Panel Decision setting an extendable one-month period for the submission of an appeal on September 24, 2021.

The Office issued a Notice of Abandonment on March 8, 2022.  The notice states the Office failed to receive a reply to the final Office action.  However, a reply was filed on July 27, 2021.

The maximum extendable time period to file an Appeal Brief (or Request for Continued Examination) has not expired.  The last date in the maximum extendable time period is        March 24, 2022.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1633 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions